Citation Nr: 1820012	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-17 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for right knee status post anterior cruciate ligament repair with limitation of flexion.

2.  Entitlement to an initial compensable evaluation for right knee status post anterior cruciate ligament repair with limitation of extension.

3.  Entitlement to an increased evaluation for right knee status post ligament repair with instability currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to October 1991.  

This appeal comes before the Board of Veterans Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

In February 2018 and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal concerning the issues of entitlement to higher initial evaluations for right knee status post anterior cruciate ligament repair based on limitation of flexion, limitation of extension, and instability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appeal concerning the issue of entitlement to an initial evaluation higher than 10 percent for right knee status post anterior cruciate ligament repair with limitation of flexion are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the Veteran's appeal concerning the issue of entitlement to an initial compensable evaluation for right knee status post anterior cruciate ligament repair with limitation of extension are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the Veteran's appeal concerning the issue of entitlement to an increased evaluation for right knee status post ligament repair with instability currently evaluated as 10 percent disabling are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, prior to the February 2018 hearing scheduled before the Board, the Veteran's representative submitted a VA Form 21-4138, Statement in Support of Claim, stating that the Veteran wished to withdraw all three issues on appeal, and identified them as increased ratings for extension, flexion, and instability of the right knee.  The statement was signed by his representative.  Hence, there remain no allegations of errors of fact or law for appellate consideration concerning the issues of entitlement to an initial evaluation higher than 10 percent for right knee status post anterior cruciate ligament repair with limitation of flexion, entitlement to an initial compensable evaluation for right knee status post anterior cruciate ligament repair with limitation of extension, and entitlement to an increased evaluation for right knee status post anterior cruciate ligament repair with instability, currently evaluated as 10 percent disabling.

Accordingly, the Board does not have jurisdiction to review those issues and they are dismissed.  


ORDER

The Veteran's appeal concerning entitlement to an initial evaluation higher than 10 percent for right knee status post anterior cruciate ligament repair with limitation of flexion is dismissed.

The Veteran's appeal concerning entitlement to an initial compensable evaluation for right knee status post anterior cruciate ligament repair with limitation of extension is dismissed.

The Veteran's appeal concerning entitlement to an increased evaluation for right knee status post ligament repair with instability currently evaluated as 10 percent disabling is dismissed.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


